Appeal from a judgment of the County Court of Broome County (Smith, J.), *607rendered December 6, 1993, convicting defendant upon his plea of guilty of the crime of burglary in the third degree.
Upon reviewing the record and brief submitted by defense counsel, we agree that there are no nonfrivolous issues that could be raised on appeal. Accordingly, the judgment is affirmed and counsel’s application to be relieved of assignment granted.
Mikoll, J. P., Mercure, Crew III, White and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.